DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 and 21-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a description of elements to perform the function, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Method claim 1 and its dependent claim 2-5, 21-25 introduce the following entities: a streaming entity (SE), a stream broker (SB) and a stream processing node (SPN). In said method, the SE sends a stream register message (the destination thereof is not specified); the SB receives a "connection message “ (from an undefined source); the SE receives an “endpoint message” (from an undefined source); the SPN sends a “query” (to an unspecified destination) and receives a “response” thereto. From the formulation of said claim, it is impossible to determine if there is any relationship between said entities (SE, SB, SPN) or between the messages said entities handle: e.g. what is the utility of the connection create message, which entities are supposed to be connected. Furthermore, it is unclear if the query/response message from/to the SPN has any relationship with the stream register or connection create message exchanged previously. For example, Figs 2-23 and para [0037-0053] could have been used to clarify said relationship.
Claim 6 and its dependent claims 7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under the same rationale.
Claim 11 and its dependent claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under the same rationale.

Claims 1-15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 and its dependent claim 2-5, 21-25 recite “causing transmission of an endpoint message.” It is not clear what the relationship is between the “endpoint” and other elements of the claims, e.g. the streaming entity, the stream broker, and the stream processing node.
Para [0045, 0051, 0061] of the Specification describes the endpoint generically as “an endpoint may be a physical computing node with a publicly accessible network address, and at least one transport protocol associated with one type of data transmission.”
Para [0051] further describes “At 312, the stream registry 204 is configured to send a create message to the stream broker 208B. The create message may be configured to create a connection between the stream broker 208B and the sink 302. At 313, the stream registry 204 sends an endpoint address and parameters to the sink 302”. Para [0051] does not describe or suggest a relationship between the endpoint address and the stream broker, or with another element in the Specification (For the purpose of examination, the Examiner maps the endpoint address to the stream broker).
Para [0055] describes “As illustrated in 411, the task processor 206A transmits a stream data request to the stream registry 204. The stream data request may include a name of the stream, a type identifier associated with the stream, and a protocol associated with the stream. At 412, the stream registry 204 responds to the task processor with a endpoint.” Para [0055] does not describe or suggest a relationship between the endpoint address and the stream broker, or with another element in the Specification (For the purpose of examination, the Examiner maps the endpoint to the stream broker).
Claim 6 and its dependent claims 7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under the same rationale.
Claim 11 and its dependent claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnagadla et al. (US20120054774A1) in view of Breiter et al. (US20080263177A1).
Regarding claim 1, Jonnagadla discloses a method [global directory service] (Fig 1) comprising: 
[global directory service] receiving a register message associated from a entity [software application subsystem 102], wherein the register message includes a binding descriptor [registration data] (Fig 1 and para [0038] shows communication facility 402 may receive a request from a software application subsystem 102 to be temporarily registered with a message broker in accordance with a universal registration heuristic; para [0036] shows communication facility 402 may be configured to transmit registration data associated with a particular software application and/or any other data to global directory service subsystem 106); 
[global directory service] causing transmission of a create connection message to a broker (para [0029] shows communication facility 302 may be configured to transmit a request to global directory service subsystem 106 for information indicative of one or more currently active message brokers. In this manner, a software application authorized to operate in accordance with a universal registration heuristic may connect to a message broker known to be currently active; para [0028] shows communication facility 302 may be configured to establish and/or assist in establishing one or more connections between software application subsystem 102 and message broker subsystem 104); 
[global directory service] causing transmission of an endpoint message including a set of connection parameters of an endpoint [broker information] to the entity (para [0035] shows communication facility 402 may be configured to establish and/or assist in establishing one or more connections between message broker subsystem 104 and software application subsystem 102; para [0062] shows the information included within broker information table 900 may be accessed by one or more software application subsystem 102; broker information table 900 may include a list of broker names, location IP addresses, and location port numbers associated with each of a plurality of message brokers implementing message broker subsystem 104); 
[global directory service] receiving a query from a processing node [application 2] (para [0021] shows message broker subsystem 104 may be configured to function as message-oriented middleware and facilitate delivery of one or more messages generated by one or more originating software applications to one or more recipient software applications. Global directory service subsystem 106 may be configured to maintain registration data associated with the software applications and message broker subsystem 104 so that message broker subsystem 104 may be able to determine how and where to deliver messages to the software applications; para [0073] shows another software application named “application 2” may initiate a connection with message broker; para [0062] shows application 2 queries global directory service for broker information table 900); and 
causing transmission of a response to the query to the processing node, wherein the response includes a set of connection parameters of the broker (para [0062] shows application 2 accesses broker information table 900 that includes a list of broker names, location IP addresses.)
	Jonnagadla fails to teach the entity [software application subsystem 102] is a streaming entity; and the query from a processing node is a query for the stream from a stream processing node.
	However, Breiter discloses a streaming entity [appropriate edge server]; and the query for the stream from a stream processing node [client] ([Abstract] shows after the client has selected a media for streaming the media request broker makes a determination concerning an appropriate edge server to perform the streaming operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jonnagadla with the teaching of Breiter in order for the media request broker 11 to select one of the edge servers ES1 to ES4 or another edge server to perform the streaming operation of the desired data to client 1 (Breiter; para [0033]).

	Regarding claim 2, Jonnagadla-Breiter as applied to claim 1 discloses the streaming entity comprises a source (Breiter; [Abstract] shows an appropriate edge server to perform the streaming operation.)

Regarding claim 3, Jonnagadla-Breiter as applied to claim 1 discloses the streaming entity comprises a sink (Breiter; [Abstract] shows the client 1 has selected a media for streaming.)

	Regarding claim 4, Jonnagadla-Breiter as applied to claim 1 discloses the stream broker is configured to establish connection with the streaming entity to transmit stream data (Jonnagadla; para [0035] shows communication facility 402 may be configured to establish and/or assist in establishing one or more connections between message broker subsystem 104 and software application subsystem 102. Breiter; [Abstract] shows after the client has selected a media for streaming the media request broker makes a determination concerning an appropriate edge server to perform the streaming operation.)

	Regarding claim 5, Jonnagadla-Breiter as applied to claim 1 discloses the stream broker is configured to establish connection with the streaming processing node to transmit stream data (Jonnagadla; para [0035] shows communication facility 402 may be configured to establish and/or assist in establishing one or more connections between message broker subsystem 104 and another software application (application 2).Breiter; [Abstract] shows after the client has selected a media for streaming the media request broker makes a determination concerning an appropriate edge server to perform the streaming operation.)

Regarding claims 6-10, claims 6-10 are directed to an apparatus. Claims 6-10 require limitations that are similar to those recited in the method claims 1-5 to carry out the method steps.  And since the references of Jonnagadla-Breiter combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claims 6-10 would have also been obvious in view of the structures disclosed in Jonnagadla-Breiter combined.
Furthermore, Jonnagadla-Breiter as combined discloses the apparatus comprising at least one processor and at least one memory including computer program code for one or more programs (Jonnagadla; para [0082]).

Regarding claims 11-15, claims 11-15 are directed to a computer program product. Claims 11-15 require limitations that are similar to those recited in the method claims 1-5 to carry out the method steps.  And since the references of Jonnagadla-Breiter combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claims 11-15would have also been obvious in view of the structures disclosed in J Jonnagadla-Breiter and combined.
Furthermore, Jonnagadla-Breiter as combined discloses the apparatus comprising at least one processor and at least one memory including computer program code for one or more programs (Jonnagadla; para [0082]).

Regarding claim 21, Jonnagadla-Breiter as applied to claim 1 discloses creating, based at least upon said query for the stream received from the stream processing node and said stream register message, said response (Jonnagadla; para [0035] shows communication facility 402 may be configured to establish and/or assist in establishing one or more connections between message broker subsystem 104 and software application subsystem 102; para [0062] shows the information included within broker information table 900 may be accessed by one or more software application subsystem 102; broker information table 900 may include a list of broker names, location IP addresses, and location port numbers associated with each of a plurality of message brokers implementing message broker subsystem 104).

	Regarding claim 22, Jonnagadla-Breiter as applied to claim 1 discloses creating the create connection message; and creating the endpoint message (Jonnagadla; para [0035] shows communication facility 402 may be configured to establish and/or assist in establishing one or more connections between message broker subsystem 104 and software application subsystem 102; para [0062] shows the information included within broker information table 900 may be accessed by one or more software application subsystem 102; broker information table 900 may include a list of broker names, location IP addresses, and location port numbers associated with each of a plurality of message brokers implementing message broker subsystem 104).

	Regarding claim 23, Jonnagadla-Breiter as applied to claim 1 discloses the stream register message includes a routing descriptor, wherein the binding descriptor is operable for querying one or more streams in instances in which the streaming entity comprises a source, and wherein the routing descriptor is operable for querying the one or more streams in an instance in which the streaming entity comprises a sink (Jonnagadla; para [0073, 0078] shows message brokers 1102-1 through 1102-3 may query global directory service server 1106 to determine how and where to route messages intended for software application 102; para [0028] shows one or more messages may be transmitted from message broker subsystem 104 to software application subsystem 102. Breiter; para [0036] shows client request which is routed through the edge servers ES1 to ES4 such that a communication path including those edge servers results.)

	Regarding claim 24, Jonnagadla-Breiter as applied to claim 1 discloses: one or more of the create connection message, the endpoint message, or the response to the query comprises the binding descriptor [registration data] (Jonnagadla; Fig 1 and para [0038] shows communication facility 402 may receive a request from a software application subsystem 102 to be temporarily registered with a message broker in accordance with a universal registration heuristic; para [0036] shows communication facility 402 may be configured to transmit registration data associated with a particular software application and/or any other data to global directory service subsystem 106.)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jonnagadla in view of Breiter, further in view of Baumeister et al. (US20040078470A1).
	Regarding claim 25, Jonnagadla-Breiter as applied to claim 1 fails to teach in an instance in which the stream register message further comprises a binding configuration file, the binding configuration file comprising information for how a public source or a public sink is to be bound, causing the binding configuration file configured to override the binding descriptor.
	However, Baumeister disclose in an instance in which the stream register message further comprises a binding configuration file, the binding configuration file comprising information for how a public source or a public sink is to be bound, causing the binding configuration file configured to override the binding descriptor (para [0019] shows default assignments between a rich media file format and the appropriate stream server to use. In order to enable a default override, an optional parameter identifying the preferred Player may be appended to the requested URL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jonnagadla-Breiter with the teaching of Baumeister in order to determine all default assignments between a rich media file format and the appropriate stream server to use. (Baumeister; para [0033]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US20180367632A1) discloses in [Abstract] receiving, by a cloud service broker, a request for a cloud service from a cloud service client; the cloud service brokerage enabling the cloud service complying with the request to be provided to the cloud service client.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442